DETAILED ACTION
Status of the Application
	This Office Action is in response to the Applicants’ filing on 11/18/2020.  Claims 1-3, 5-7, and 9-11 have been amended.  No claims have been cancelled.  Claims 13-15 have been newly added.  Accordingly, claims 1-15 are currently pending and examined below.
	
Reason for Allowance	
	Claims 1-15 are allowed.  The prior art does not sufficiently teach or suggest the claimed limitations in the entirety as presented in the current application.  All the limitations of the independent claims, as specifically claimed, comprise allowable subject matters that have not been found to have been adequately taught or disclosed in the prior art found at this time.  In this regard, it is noted that Applicants’ amendments and arguments submitted on 11/18/2020 (see pages 9-10 of the Remarks) overcome all the previous rejections.  
	The closest prior arts of record appear to be Damman et al. (US 2018/0079416 A1, hereinafter “Damman”) and Urmson et al. (US 8634980 B1, hereinafter “Urmson”).  
	Damman teaches an autonomous vehicle system that operates in different modes depending on whether an occupant is detected inside the vehicle.  The system of Damman modifies driving behavior of an autonomous vehicle to be more energy efficient when the vehicle is unoccupied, and the system controls the vehicle to prioritize occupant comfort when the vehicle is occupied.  Damman is completely silent with respect to lane change restrictions, 
	In the 35 U.S.C. 103 rejection in the non-final rejection dated 08/18/2020, a single-reference obviousness rejection was made for Damman not teaching that the occupant it detects is the driver.  The amended claims dated 11/18/2020 further specified that the present system detects the presence or absence of the driver specifically located in the driver’s seat.  Damman does not teach this limitation, and the Examiner has not found any prior art, which could reasonably be used in an obviousness rejection in combination with Damman, that teaches changing speed or lane change restrictions depending on whether a driver is detected in the driver’s seat of a vehicle.
	Urmson teaches an autonomous vehicle system that drives in different modes depending on which individual is seated in the driver’s seat.  The different modes may include vehicle speed limits which, again, depend on the specific individual in the driver’s seat.  Urmson does not teach wherein a driving mode is changed when the autonomous vehicle is unmanned versus when it is manned with an individual.

Conclusion
Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is 
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.

/SEAN P. QUINN/Examiner, Art Unit 3669            

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669